       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 1 of 27                       FILED
                                                                                   2019 Jan-09 AM 10:43
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

EVANSTON INSURANCE                     *
COMPANY,                               *
    Plaintiff                          *
                                       *
v.                                     *      Case No.: 2:18-cv-01197-KOB
                                       *
THE BREAK I, INC., D/B/A THE           *
BREAK RESTAURANT &                     *
BILLIARDS, INC. and AMANDA             *
BEASLEY,                               *
     Defendants.                       *

     PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR DEFAULT
       JUDGMENT AGAINST DEFENDANT AMANDA BEASLEY

      This is a declaratory judgment action. Plaintiff Evanston Insurance

Company has obtained from the Clerk an entry of default against defendant

Amanda Beasley. [Doc.14] Pursuant to Rule 55(b)(2), Fed. R. Civ. P., Evanston

seeks a default judgment against Amanda Beasley holding that Evanston has no

duties to defend or indemnify defendant The Break I, Inc. against Ms. Beasley’s

state court litigation under a policy of commercial general liability insurance.

                  LEGAL STANDARDS FOR DEFAULT JUDGMENT

      “Once a party has defaulted, all well-pleaded factual allegations of the

complaint are deemed admitted and proven.” Auto-Owners Ins. Co. v. Randy B.

Terry, Inc., No. 5:12-CV-02717-TMP, 2013 WL 6583959, at *3 (N.D. Ala. Dec.



                                                                                      1
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 2 of 27



16, 2013) (adopting report of Putnam, Mag. J.). The Eleventh Circuit as stated the

law of default as follows:

     The entry of a default against a defendant, unless set aside pursuant to
     Rule 55(c), severely limits the defendant's ability to defend the action.
     While “a default is not treated as an absolute confession by the
     defendant of his liability and of the plaintiff's right to recover,” a
     defaulted defendant is deemed to “admit[ ] the plaintiff's well-pleaded
     allegations of fact.” Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515
     F.2d 1200, 1206 (5th Cir.1975). The defendant, however, “is not held to
     admit facts that are not well-pleaded or to admit conclusions of law.” Id.
     Thus, before entering a default judgment for damages, the district court
     must ensure that the well-pleaded allegations in the complaint, which are
     taken as true due to the default, actually state a substantive cause of
     action and that there is a substantive, sufficient basis in the pleadings for
     the particular relief sought. At that point, the defendant, even though in
     default, is still entitled to contest the sufficiency of the complaint and its
     allegations to support the judgment being sought. See Cotton v. Mass.
     Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir.2005) (citing
     Nishimatsu, 515 F.2d at 1206).

Tyco Fire & Security, LLC v. Alcocer, 218 Fed. Appx. 860, 863 (11th Cir. 2007)

(italics in original and internal footnotes omitted); see also Eagle Hospital

Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (“A

‘defendant, by his default, admits the plaintiff's well-pleaded allegations of fact, is

concluded on those facts by the judgment, and is barred from contesting on appeal

the facts thus established.’”) (quoting Nishimatsu Construction Co. v. Houston

Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975)). “Under this law, the court is

required to examine the factual allegations of the complaint, deeming them to be

admitted, and the evidence offered in support of the complaint to determine


                                                                                      2
          Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 3 of 27



whether there is a sufficient substantive basis for finding the defaulting defendant

liable as alleged by plaintiff and for awarding the particular relief sought by the

plaintiff.” Auto-Owners Ins. Co. v. Randy B. Terry, Inc., supra.

                            FACTS DEEMED ADMITTED BY DEFAULT

         Evanston’s predecessor Essex Insurance Company insured The Break under

Policy 2CU1833 which had a policy period from April 6, 2015 to April 6, 2016.

[Doc.1 ¶6; Doc. 1-1]

         The COMMERCIAL GENERAL LIABILITY COVERAGE FORM in

Policy 2CU1833 provides in pertinent part as follows:

SECTION I – COVERAGES
COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY
1. Insuring Agreement
     a. We will pay those sums that the insured becomes legally obligated to pay as damages because
        of "bodily injury" or "property damage" to which this insurance applies. We will have the right and
        duty to defend the insured against any "suit" seeking those damages. However, we will have no
        duty to defend the insured against any "suit" seeking damages for "bodily injury" or "property
        damage" to which this insurance does not apply. …

                                                      ***
     b. This insurance applies to "bodily injury" and "property damage" only if:
         (1) The "bodily injury" or "property damage" is caused by an "occurrence" that takes place in the
              "coverage territory";
                                                      ***

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

2.       Duties In The Event Of Occurrence, Offense, Claim Or Suit

                                                  ***

     b. If a claim is made or "suit" is brought against any insured, you must:

         (1) Immediately record the specifics of the claim or "suit" and the date received; and
         (2) Notify us as soon as practicable. You must see to it that we receive written notice
         of the claim or "suit" as soon as practicable.

     c. You and any other involved insured must:

         (1) Immediately send us copies of any demands, notices, summonses or legal papers received
         in connection with the claim or "suit";

                                                                                                         3
        Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 4 of 27




                                                   ***

SECTION V – DEFINITIONS
                                                  ***
   3. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death
      resulting from any of these at any time.
                                                  ***

   13. "Occurrence" means an accident, including continuous or repeated exposure to substantially the
       same general harmful conditions.
                                                   ***
   17. "Property damage" means:
               a.       Physical injury to tangible property, including all resulting loss of use of that
               property. All such loss of use shall be deemed to occur at the time of the physical injury
               that caused it; or
               b.       Loss of use of tangible property that is not physically injured. All such loss of use
               shall be deemed to occur at the time of the "occurrence" that caused it.
                                                       ***

   18. "Suit" means a civil proceeding in which damages because of "bodily injury", "property damage"
       or "personal and advertising injury" to which this insurance applies are alleged.

[Doc.1 ¶7 & Doc. 1-1 (Policy form CG 00 01 (12-07) pages 1, 13, 15)]

       Policy 2CU1833 contains an EXCLUSION - ASSAULT OR BATTERY

endorsement which provides in relevant part as follows:

A. Section I — Coverages, Coverage A — Bodily Injury And Property Damage Liability of the
   Commercial General Liability Coverage Form … is amended as follows:
                                           ***
2.     The following exclusion is added:

This insurance does not apply to:
Assault Or Battery
       "Injury" arising out of "assault or battery", or any act or omission in connection with the
       prevention or suppression of "assault or battery", whether caused by or at the instigation
       or direction of:
               (1)      Any insured;
               (2)      Any "employee" of the insured;
               (3)      A patron of the insured; or
               (4)      Any other person.
       This exclusion applies regardless of any charges or allegations of negligent hiring,
       training, placement or supervision.
B. The Definitions section is amended as follows:
   1. The following definition is added to the Commercial General Liability Coverage Form and
       the Liquor Liability Coverage Form:


                                                                                                           4
        Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 5 of 27



      "Assault or battery" means:
              a.      Any attempt or threat to inflict "injury" to another person including any
              conduct or action that would reasonably place such person in apprehension of
              such "injury"; and/or
              b.     The intentional or reckless physical contact with or any use of force
              against a person without his or her consent that results in "injury" or offensive or
              abusive touching, whether or not the actual "injury" inflicted was intended or
              expected. The use of force includes but is not limited to the use of a weapon.
      "Assault or battery" includes "injury" resulting from the use of reasonable force to protect
      persons or property.
   2. The following definition is added to the Commercial General Liability Coverage Form:
      "Injury" means damages because of "bodily injury" and "property damage", including
      damages for care, loss of services or loss of support.

[Doc.1 ¶8 & Doc. 1-1 (Policy form MEGL 0024 04 13)]

      Amanda Beasley was allegedly shot in the left leg and ankle on or about

August 1, 2015 outside The Break’s place of business located at 1001 20th Street

South, Birmingham, Alabama. [Doc.1 ¶10]

      Evanston first learned of a potential claim by Ms. Beasley through receipt of

a letter dated January 11, 2016, from her former attorneys, Norris Injury Lawyers,

directed to The Break’s insurance agent Nesbitt and Associates, Inc. [Doc.1 ¶11]

      Thereafter, Evanston sent two reservation-of-rights letters to The Break, one

in January 2016 and one in May 2016. Both letters stated: “In the event that you

receive notice that a suit has been filed, please forward the suit and any additional

information to our attention as soon as possible so that we can evaluate the specific

allegations under the policy.” [Doc.1 ¶12 & Docs.1-2, 1-3]

      In May 2017, Ms. Beasley’s current attorney Jarrod Nichols wrote to

Evanston’s claims manager and provided a police report relating to the shooting
                                                                                                 5
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 6 of 27



and an affidavit of Bobby Banks, who claimed to be a witness to the shooting.

[Doc.1 ¶13 & Docs.1-4, 1-5] Evanston heard nothing further concerning Ms.

Beasley’s potential claim for over a year after receipt of the affidavit and police

report. [Doc.1 ¶14]

      Ms. Beasley filed a lawsuit against The Break on July 6, 2017, in the Circuit

Court of Jefferson County, Alabama. [Doc.1 ¶15 & Doc.1-7] The Break’s owner

and president, James Meeks Jr., first received notice of the lawsuit on September

20, 2017. The Break filed an Answer to the lawsuit on September 26, 2017. [Doc.1

¶16 & Docs.1-8, 1-19]

      The Break did not inform Evanston concerning the lawsuit filing or provide

a copy of any of the suit papers until June 29, 2018. [Doc.1 ¶18 & Doc.1-11] No

explanation was provided for the nine-month delay in providing Evanston notice of

the lawsuit. Evanston was not informed about the mediation order or provided a

copy of the order or any lawsuit papers other than the Complaint. [Doc.1 ¶19 &

Doc.1-11]

      In Count One of the lawsuit Complaint, Ms. Beasley alleges she was a

customer of The Break on or about August 1, 2015, and was on its premises

located at 1001 20th Street South, Birmingham, Alabama. She alleges she

observed one of The Break’s “security guards or personnel escort a male and

female patron to their vehicle” and observed those “those two patrons get into their


                                                                                  6
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 7 of 27



vehicle and leave Defendant’s premises.” [Doc.1 ¶20 & Doc.1-7 Count One ¶1]

Ms. Beasley then alleges as follows:

      Minutes later, Plaintiff observed the same two patrons return in their
      vehicle and stop at the parking lot entrance of Defendant’s premises,
      at which time the male patron fired several gunshots before fleeing the
      scene in their vehicle. As the two patrons drove away, Defendant THE
      BREAK’s security guard who had escorted said patrons to their
      vehicle, brandished a gun and began shooting at said patron’s vehicle,
      at which time he shot Plaintiff AMANDA BEASLEY in the left leg
      and ankle.

[Id.] Ms. Beasley restated these allegations in the next paragraph of Count One by

saying that when she was “attempting to leave said premises when a security guard

or bouncer employed by or contracted with Defendant THE BREAK, and acting as

an agent, employee or servant of Defendant, negligently, wantonly, recklessly or

willfully discharged a firearm, shooting Plaintiff in the left leg and ankle area.” She

further alleges as a “proximate or direct result of” this conduct “she was caused to

suffer” injuries to her body “including but not limited to gunshot wounds to her left

leg and ankle.” She also contends that The Break “engaged in willful misconduct,

malice, wantonness or otherwise demonstrated an entire want of care with regard

to Plaintiff, thereby entitling Plaintiff to punitive damages.” [Doc.1 ¶21 & Doc.1-7

Count One ¶¶2-3, 5]

      In Count Two of the lawsuit Complaint, Ms. Beasley alleges that “on and

before August 1, 2015,” The Break “negligently hired, contracted, retained and/or

trained its employees, agents or servants, including security personnel, and that as
                                                                                     7
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 8 of 27



a result of said negligent hiring, contracting, retention or training, Defendant THE

BREAK’s employees, agents or servants, including security personnel, were not

adequately or properly qualified nor competent to provide safety and security to

and for customers, patrons or invitees of Defendant THE BREAK or to others on

or near Defendant’s premises.” She further alleges as a “proximate or direct result

of” this conduct “she was caused to suffer injuries and damages as previously set

forth herein” and that The Break’s conduct “combined and concurred with the

negligent, wanton, reckless or willful actions of Defendant’s agent, employee or

servant in causing Plaintiff’s injuries and damages as previously set forth herein.”

[Doc.1 ¶22 & Doc.1-7 Count Two ¶¶2-3]

      The affidavit of Bobby Banks stated in relevant part as follows:

      I was with Amanda Beasley at The Break on August 1, 2015, when
      we witnessed The Break's security guard escort a male and female
      patron to their car. The two patrons left, but returned within minutes
      and stopped at the parking entrance/exit, at which time the male
      patron fired several gunshots before fleeing the scene in their vehicle.

      The Break security guard then began running after and shooting at the
      vehicle as it drove away. I tried to get Amanda out of the security
      guard's line of fire, but then realized he had shot her in the leg and
      ankle. The Break security guard then approached us and apologized to
      Amanda for shooting her, stating it was an accident and offering to
      ride with Amanda to the hospital.

[Doc.1 ¶23 & Doc.1-5]

      According to the police report prepared by Officer Riley on August 1, 2015,

the shooting occurred at 2:15 a.m. on August 1, 2015, and was reported to Officer
                                                                                  8
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 9 of 27



Riley at 2:17 a.m. while he working off duty at The Break. Officer Riley

summarized statements from Ms. Beasley and an employee of The Break named

Kevin King, as follows:

      ON 08-01-2015 AT APPROXIMATELY 0217HRS I WAS WORKING OFF
      DUTY AT THE BREAK 1001 20TH ST S, WHEN A UNKNOWN BLACK
      FEMALE CAME INSIDE OF THE BUSINESS ADVISING THAT
      SOMEONE WAS SHOOTING OUTSIDE. AS I MADE MY WAY OUTSIDE
      A CROWD OF SUBJECTS POINTED TO THE BACK OF THE BUSINESS
      ADVISING THAT SOMEONE HAD BEEN SHOT. ONCE AT THE BACK
      OF THE BUSINESS I OBSERVED A WHITE FEMALE IDENTIFIED AS
      AMANDA BEASLEY SUFFERING FROM A GUNSHOT WOUND TO HER
      LOWER LEFT LEG. WHEN I ASKED HER WHAT HAPPENED SHE
      ADVISED THAT ALL SHE REMEMBERED WAS HEARING MULTIPLE
      SHOTS BEING FIRED.

      I THEN SPOKE TO KEVIN KING, WHO STATED THAT HE WAS ONE
      OF THE SUBJECTS SHOOTING. KING WHO WORKS AT THE BREAK
      ADVISED THAT HE WAS AT THE BACK DOOR TAKING MONEY WHEN
      A UNKNOWN HISPANIC MALE TRIED TO COME INSIDE. WHEN KING
      ASKED FOR THE HISPANIC MALES LICENCE, KING ADVISED THE
      MALE BECAME IRATE. KING STATED THAT HE THEN ADVISED THE
      HISPANIC MALE TO LEAVE THE PROPERTY.

      KING STATED THAT HE ESCORTED THE SUBJECT OFF THE
      PROPERTY, AND THOUGHT HE WAS ABOUT TO LEAVE. WHILE
      WALKING BACK TO THE DOOR KING ADVISED THE HISPANIC MALE
      WHO WAS DRIVING A DARK GRAYISH COLOR TOYOTA PARKED IN
      THE MIDDLE OF THE ROAD AND FIRED MULTIPLE SHOTS AT HIM.
      KING STATED THAT HE RETURNED FIRE AT THE SUBJECT WITH
      HIS 38 CALIBER COBRA FS380.

[Doc.1 ¶24 & Doc.1-6]

           ALABAMA LAW GOVERNING INSURANCE POLICY ANALYSIS

      According to the Alabama Supreme Court, "insurance companies have the

right to limit their liability and to write policies with narrow coverage." Hooper v.

Allstate Ins. Co., 571 So.2d 1001, 1003 (Ala. 1990). If a policy provision is


                                                                                   9
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 10 of 27



unambiguous, then a court must enforce the policy as it is written. Chamblee v.

State Farm Mut. Auto. Ins. Co., 601 So.2d 922 (Ala.1992); Turner v. USF&G, 440

So. 2d 1026 (Ala. 1983) (''Where there is no ambiguity in its terms, this Court must

enforce the contract as written and cannot defeat express provisions in the policy,

including exclusions, by making a new contract for the parties... .''). If a word is

defined by the insurance policy, the word must be given the meaning as defined in

the policy. Alfa Life Ins. Corp. v. Johnson & Winters, 822 So. 2d. 400 (Ala. 2002).

      Alabama law imposes a fairly broad duty on an insurer to defend its insured

under an insurance policy, which is “more extensive” than the duty to indemnify.

Hartford Cas. Ins. Co. v. Merchants & Farmers Bank, 928 So.2d 1006, 1009 (Ala.

2005) (quoting United States Fid. & Guar. Co. v. Armstrong, 479 So.2d 1164,

1168 (Ala.1985)). Courts determine whether there is a duty to defend by reviewing

the factual allegations of the underlying lawsuit complaint and comparing those

allegations to the policy provisions, and “it is the facts, not the legal phraseology,

that determine whether an insurer has a duty to defend its insured in the action.”

Id. at 1012. Accord Cotton States Mutual Insurance Co. v. Daniel, 2008 U.S. Dist.

LEXIS 94696, 2008 WL 4999097, *18 (M.D. Ala. Nov. 20, 2008) (“[t]o ascertain

whether [an insurer] owes [its insured] a duty to defend, the court focuses on the

factual allegations in the complaint, not on the legal theories asserted."); Geovera

Specialty Ins. Co. v. Hutchins, 831 F. Supp. 2d 1306, 1313 (M.D. Fla. 2011) (“A


                                                                                   10
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 11 of 27



duty to defend cannot be triggered merely by labeling an intentional act

‘negligent.’ Where the facts alleged establish intentional conduct, but the claim

asserts negligence, the negligence label should be disregarded. A wolf dressed in a

sheep's clothing may present a clever disguise; however, a wolf is still a wolf.”)

(citations omitted), aff'd 2013 WL 257426 (11th Cir. Jan. 24, 2013).

      An insurer does not have a duty to defend when the complaint or operative

facts show the applicability of a policy exclusion. Alfa Specialty Ins. Co. v.

Jennings, 906 So.2d 195 (Ala.Civ.App.2005). Once the insurer establishes it has

no duty to defend, the insurer is necessarily entitled to a judgment on its narrower

duty to indemnify. Trailer Bridge, Inc. v. Illinois Nat'l Ins. Co., 657 F.3d 1135,

1146 (11th Cir. 2011) ("[A] court's determination that the insurer has no duty to

defend requires a finding that there is no duty to indemnify."); Peace v. Rock, 2018

U.S. Dist. LEXIS 171451, *6-7, 2018 WL 4816486 (N.D. Ala. Oct. 4, 2018)

(Axon, J.) (“because the court has determined that Columbia has no duty to defend

any of the defendants, the court must also enter a default declaratory judgment in

its favor as to the duty to indemnify”); Evanston Ins. Co. v. Yeager Painting, LLC,

2018 U.S. Dist. LEXIS 130316, *8, 2018 WL 3708555 (N.D. Ala. Aug. 3, 2018)

(Ott, Mag, J.) (“While ordinarily the two duties must be analyzed separately,

because the duty to defend is broader, no duty to indemnify exists where there is

no duty to defend.”); Grange Mut. Cas. Co. v. Indian Summer Carpet Mills, Inc.,


                                                                                 11
        Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 12 of 27



2018 U.S. Dist. LEXIS 122369, *5, 2018 WL 3536625 (N.D. Ala. July 23, 2018)

(Axon, J.) (“An insurer's duty to defend is broader than its duty to indemnify, and

if there is no duty to defend, there is also no duty to indemnify. … As a result, if an

insurer has no duty to defend an insured, a declaratory judgment claim regarding

the insurer's duty to indemnify is ripe even if the underlying action is still

pending.”); Monroe Guar. Ins. Co. v. Pinnacle Mfg., LLC, 2018 U.S. Dist. LEXIS

113073, *16, 2018 WL 3352656 (N.D. Ala. July 9, 2018) (England, Mag. J.) (“no

duty to indemnify exists where there is no duty to defend”); Auto-Owners Ins. Co.

v. McMillan Trucking, Inc., 242 F. Supp. 3d 1259, 1266, 2017 U.S. Dist. LEXIS

36870, *14, 2017 WL 992181 (N.D. Ala. March 15, 2017) (Coogler, J.) (“The duty

to defend is broader than the duty to indemnify, and as there is no duty to defend in

this case, there is also no duty to indemnify.”); Pa. Nat'l Mut. Cas. Ins. Co. v. Ret.

Sys. of Ala., 104 F. Supp. 3d 1313, 1316 (N.D. Ala. 2015) (Smith, J.) (“the duty to

defend is broader than the duty to indemnify. … Accordingly, where the court finds

that there is no duty to defend, it also must find that there is no duty to indemnify.”)

(italics in original).

                                     ARGUMENT

       Accepting as true all of Evanston’s well-pleaded factual allegations,

Evanston has shown grounds to be relieved of the duty to defend and indemnify

The Break against Ms. Beasley’s claims in the underlying lawsuit based on (1) the


                                                                                     12
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 13 of 27



assault and battery exclusion and (2) The Break’s unexplained lengthy delay in

notifying Evanston about the lawsuit.



1.    The Assault and Battery Exclusion Precludes Any Duty to Defend or
      Indemnify The Break Against Ms. Beasley’s Lawsuit.

      As noted above, Policy 2CU1833 does not apply to “’injury’ arising out of

‘assault or battery.’” In Am. Liberty Ins. Co. v. Soules, 258 So. 2d 872, 875 (Ala.

1972), the Alabama Supreme Court held the phrase “arising out of” denotes a

causation requirement when used in an insurance policy. Id. at 875. Accordingly,

applying Soules, there is no coverage under Policy 2CU1833 if there is a “causal

connection” between Ms. Beasley’s alleged injury and at least one “assault” or

“battery.” The Alabama cases are clear that an assault and battery exclusion applies

even to negligence claims and even if no assault and battery claim has been

asserted, if the underlying facts sufficiently describe an assault or battery.

      In Gregory v. W. World Ins. Co., Inc., 481 So. 2d 878 (Ala. 1985), the

Alabama Supreme Court affirmed a trial court’s declaratory judgment in favor of a

liquor liability insurer based on following exclusion: “It is agreed that the

insurance does not apply to bodily injury or property damage arising out of assault

and battery or out of any act or omission in connection with the prevention or

suppression of such acts, whether caused by or at the instigation or direction of the

insured, his employees, patrons or any other person.” 481 So. 2d at 878. In the
                                                                                  13
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 14 of 27



underlying lawsuit, a bar patron named Bobby Gregory had sued another bar

patron named Jerry Raines for assault/battery and had sued the insured bar owners

and their employees for negligence / wantonness and violation of the Alabama

Dram Shop Act. Id. The parties stipulated that “Raines did strike Bobby Gregory

in the face with his fist without provocation by Bobby Gregory while both Jerry

Raines and Bobby Gregory were on the premises of the insureds.” Id. at 880.

      Affirming, the Alabama Supreme Court ruled that the exclusion defeated

any duty by the insurer to defend the negligence/wantonness and Dram Shop

claims which Gregory had made against the insureds:

      The effect of the assault and battery exclusion, clear in itself, does no
      more than the other exclusions agreed to by the insured; limiting the
      company's coverage to those remaining instances of injury arising out
      of ‘the selling, serving or giving of any alcoholic beverage at or from
      the insured premises.’

      It is not disputed that the bodily injury in question here was injury
      ‘arising out of assault and battery.’ The exclusion, therefore, being
      applicable, the trial court was correct in granting summary judgment
      for the plaintiff.

481 So. 2d at 881. Accordingly, regardless of the labels Gregory gave to the claims

made against the bar owners, i.e., negligence and Dram Shop violations, the

Alabama Supreme Court held those claims arose out of the undisputed fact that

Raines had struck Gregory in the face, and thus were excluded from the scope of

the policy’s coverage. Id.



                                                                                  14
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 15 of 27



      In Admiral Ins. Co. v. Price-Williams, 129 So.3d 991 (Ala. 2013), the

Alabama Supreme Court ruled a similar but narrower assault and battery exclusion

was unambiguous and excluded coverage for “negligent failure to prevent assault”

claims similar to Ms. Beasley’s Count Two. The underlying lawsuit in that case

was brought by Ryan Price-Williams, who had been attacked and beaten by a

fraternity chapter’s president, Gabriel Dean, the chapter’s vice-president, Charles

Baber, and by a third fraternity member, Michael Howard. Id. at 991-992. Price-

Williams’ lawsuit included claims for assault and battery as well as “negligence

and/or wantonness claims based on Dean's and Baber's failure as officers … to

implement the risk-management program Kappa Sigma [the national fraternity]

required of local chapters.” Id. at 991. Admiral had denied coverage to Baber and

Dean based on its policy exclusion that the insurance “does not apply to ‘bodily

injury,’ ‘property damage,’ ‘personal injury,’ or ‘advertising injury’ arising out of

any act of assault and/or battery by any insured or additional insured.” Id. at 995.

Reversing the trial court, the Alabama Supreme Court ruled that there was no

coverage because Price-Williams’ injuries arose from an assault and battery by the

additional insureds, regardless of the nature of the claims asserted:

      [T]he assault-and-battery exclusion bars Price-Williams from
      recovering from Admiral on the basis of the negligence and
      wantonness claims he asserted against Dean and Baber … even
      though that negligent or wanton conduct is not itself excluded from
      coverage. As the trial court stated in its final judgment, Dean’s and
      Baber’s negligent or wanton acts in failing to implement a risk-
                                                                                  15
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 16 of 27



      management program combined with the assault to result in “one
      indivisible injury” to Price-Williams. Stated another way, it is
      impossible to allocate some portion of Price-Williams’s injuries and
      the award of damages based on those injuries to the failure to
      implement a risk-management program and some other portion to the
      assault. … All of Price-Williams’s injuries arose from and were the
      product of the assault — notwithstanding the fact that the negligent
      or wanton failure to implement a risk-management program may
      have been an additional proximate cause.

      The assault-and-battery exclusion in the Admiral policy states that
      there is no coverage for “‘bodily injury’ ... arising out of any act of
      assault and/or battery by any insured or additional insured.” All of
      Price-Williams’s injuries without question resulted from an act of
      assault in which additional insureds Dean and Baber participated.
      Therefore, regardless of the fact that there may have been a separate
      act that also contributed to Price-Williams’s injuries, there is no
      coverage in this case. The clear terms of the assault-and-battery
      exclusion must be enforced.

Id. at 997 (emphasis added).

      In Robinson v. Hudson Specialty Insurance Group et al, 984 F.Supp.2d 1199

(S.D. Ala. 2013), the Southern District of Alabama held an assault and battery

exclusion barred coverage for claims of negligence and Dram Shop Act liability

asserted by someone who allegedly was shot twice by unknown assailants at a bar.

The court held in relevant part:

      As alleged, Robinson’s negligence claim clearly “arises out of” the
      assault/battery caused by omissions on the part of Crown Theater
      and/or its employees – i.e., the club’s failure to maintain safety and
      order resulting in him being shot five (5) times. In other words, but for
      the assault/battery (the shooting), Robinson would have no negligence
      claim because he would have had no injury.

Id. at 1208. Like Ms. Beasley, Robinson had not sued the alleged shooters and did
                                                                                  16
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 17 of 27



not include an assault and battery legal claim in his lawsuit against the insured.

More recently, in Casher v. Hudson Specialty Ins. Co., 2017 U.S. Dist. LEXIS

111229, *2, 2017 WL 3037576 (S. D. Ala. July 18, 2017), the federal district court

followed these Alabama authorities and held an assault and battery exclusion

barred coverage of an underlying lawsuit arising from the fatal shooting of a bar

patron, even though the estate of the deceased patron did not sue the alleged

shooter and did not include an express “assault and battery” claim.

      In Ms. Beasley’s complaint, she alleges that a male patron who had been

escorted from the premises returned and began firing gunshots at a security guard.

She alleges the security guard responded by “brandish[ing] a gun and … shooting

at said patron’s vehicle” which allegedly resulted in the guard shooting her. These

allegations describe two different assaults and one battery.

      The male patron’s conduct meets one definition of “assault or battery” set

forth in Policy 2CU1833. By shooting at the security guard, the male patron

“attempt[ed] …to inflict ‘injury’ to another person [the guard] including any

conduct or action that would reasonably place such person in apprehension of such

‘injury’….” A person who is being shot at reasonably can apprehend being injured.

      The security guard’s responsive conduct likewise meets the definitions of

“assault or battery” set forth in Policy 2CU1833. First, by shooting at the patron’s

car, the guard “attempt[ed] …to inflict ‘injury’ [bodily injury or property damage]


                                                                                 17
          Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 18 of 27



to another person [the male patron who shot at him] including any conduct or

action that would reasonably place such person in apprehension of such

‘injury’….” The male patron reasonably would have reasonably apprehended

either a bodily injury to his own person or property damage to his car as a result of

the security guard’s shots.

         Second, the guard engaged in “intentional or reckless physical contact with

or any use of force against a person without his or her consent” by shooting at the

patron and his car and this action “result[ed] in ‘injury’ or offensive or abusive

touching [to Ms. Beasley], whether or not the actual ‘injury’ inflicted [to Ms.

Beasley] was intended or expected.”

         The security guard’s conduct also falls within the commonly accepted

meaning of assault and battery under Alabama law.1 Alabama law recognizes the

“doctrine of transferred intent” meaning that an assault and battery is proven even

if the shooter did not expressly intend to shoot a bystander like Ms. Beasley.

Mathis v. State, 497 So. 2d 231, 232 (Ala. Crim. App. 1986) (citing 6 AM. JUR. 2D

Assault and Battery, § 18). In Mathis, the Court ruled “’the guilt of an accused

who, intending to injure one person, accidentally injures another, is to be


1
  See e.g., Ala. Code § 13A-6-21(a)(2) & (3) (a person commits the crime of “second degree” assault under Alabama
criminal law if “With intent to cause physical injury to another person, he or she causes physical injury to any
person by means of a deadly weapon …; or … He or she recklessly causes serious physical injury to another person
by means of a deadly weapon ….”); K-Mart Corp. v. Perdue, 708 So. 2d 106, 110 (Ala. 1997). The Alabama civil
tort of “assault” involves an act intended to cause unwelcome or offensive bodily contact coupled with an imminent
apprehension of such contact (e.g., done in a rude, hostile or violent manner), while the civil tort “battery” involves
an act intended to cause unwelcome or offensive bodily contact coupled with actual bodily contact.).

                                                                                                                   18
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 19 of 27



determined as if the accused had injured his intended victim.’” Id. (emphasis

added; quoting Bradberry v. State, 67 So.2d 561, 564 (Ala. App. 1953)). See also 6

AM. JUR. 2D Assault and Battery § 89 (“It is not essential, to render one liable for

assault and battery, that the violence used be applied directly to the plaintiff; it may

be applied through some intervening agency, if the defendant's action is the

proximate cause of the assault and battery. For instance, instigating a bar brawl

may be a proximate cause of a battery, even though an unknown third person threw

the bottle that hit the plaintiff.”) (footnotes omitted). Here, the security guard

committed an assault and battery as defined by Alabama law by returning fire

against the patron. The fact that Ms. Beasley was accidentally shot as a bystander

does not change the nature of the underlying conduct as an assault and battery.

      Courts in many other jurisdictions similarly have upheld assault and battery

insurance policy exclusions as precluding bystanders’ negligence and negligent

supervision claims under similar circumstances.

      A federal district court in Mississippi applied an assault and battery

exclusion to a nearly-identical scenario in which the bystander plaintiff was shot

by a security guard who was returning fire of another patron who had fired a gun in

a bar. Archie v. Acceptance Indem. Ins. Co., 2012 U.S. Dist. LEXIS 67039, *1-*2,

*7, 2012 WL 1715836 (N.D. Miss. May 14, 2012). The injured patron asserted the

exclusion did not apply because his injury was caused by “reckless disregard” and


                                                                                     19
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 20 of 27



not an assault/battery and because his claims were for premises liability and

negligent hiring. Id. at *5-*6. The court rejected this argument:

      [E]ven assuming arguendo that [the patron] Hemphill's actions arise
      only to the level of reckless disregard, as urged by the plaintiff, the
      court must likewise consider [the security guard] King's shooting,
      which was to ‘return[] fire from Hemphill.’ It is uncontested that [the
      security guard] King intended to return fire and that he did not do so
      accidentally. In returning fire, at the very least he intended to cause
      imminent apprehension of harmful contact to [the patron] Hemphill.
      There could be no other reason for returning fire; no other reason has
      been offered; and no reasonable juror could find otherwise. …

      Because of the broad "arising out of" language in the assault and
      battery exclusion, there is no requirement that the plaintiff be the
      intended victim of the assault and/or battery.

Id. at *7-8 (emphasis added). The court also emphasized that the patron’s initial

shooting must not be forgotten in the course of analyzing the exclusion – “The

bodily injury at issue could be said to have arisen from [the patron] Hemphill's

assault the same as from King's, even though it was [the security guard] King's

bullet which ultimately caused the plaintiff's injuries.” Id. at *13.

      In a similar bystander-shooting case, First Fin. Ins. Co. v. Bugg, 962 P.2d

515 (Kan. 1998), the underlying plaintiffs “were patrons in the bar and were shot

during a disturbance in the bar when shots were exchanged between another patron

and one or more insureds” that is, one or more of the bar owners or their

employees. Id. at 517. Finding in favor of the insurer that the patrons’ negligence

claims against the bar owners were excluded, the Supreme Court of Kansas held:


                                                                                 20
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 21 of 27



   Although assault and battery have varying definitions, these definitions
   only slightly deviate and regardless of the definition used, they all convey
   the same general meaning. In the case at hand, the definitions of assault
   and battery do not present various and distinct definitions. The March 25
   incident would be deemed a battery in the criminal context, as well as the
   civil context. Furthermore, all of the above definitions comport the same
   overall meaning.
                                         …
   Courts analyzing this issue have consistently held that the theory of
   liability is irrelevant when the injuries arose out of an assault and battery.
   Thus, the negligence claims do not affect the applicability of the assault
   and battery exclusion.

Id. at 518 (emphasis added).

      A federal district court in Maine likewise rejected the “innocent bystander”

argument in Eaton v. United Am. Ins. Group, 685 F. Supp. 2d 154, 155 (D. Me.

2010), another case involving an injury caused to a bar patron by a security person

reacting to another patron. The plaintiff’s finger was broken when a bouncer

slammed open the door of the bar to forcibly evict an unruly patron. In particular,

the court pointed out that the policy excluded “’bodily injury . . . resulting from

assault and battery or physical altercations.’ … It does not say ‘bodily injury

intentionally resulting from an assault and battery or physical altercation.’” Id. at

158 (underlining in original). Accordingly, the exclusion applied even though the

bouncer had no intention of harming the plaintiff in the course of evicting the

unruly patron from the premises. Id.

      The same result was reached in Hermitage Ins. Co. v Beer-Bros, Inc. of

NYC, 7 N.Y.S.3d 885 (N.Y. Supreme Court, 1st JD 2015). In that case, an unruly
                                                                                    21
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 22 of 27



patron named Petrisch, who was denied entry to a bar, spit on a bouncer named

Morgan who then chased Petrisch across the street and tackled him, striking an

innocent bystander named Mourino. Id. at 886. Mourino argued the exclusion did

not apply because the bouncer acted negligently when tackling the unruly patron

and that the bar owner had negligently hired, trained, and supervised the security

personnel. Id. Not so, the court ruled:

      [E]even though Mourino pleads her claim in the underlying action as
      negligence, her injuries grew out of a battery, which is excluded from
      coverage. … Regardless of the theory pleaded, if there would be no
      cause of action "but-for" an assault or battery, the exclusion applies.
      … That Morgan's intentional act may have been directed at Petrisch
      and that Mourino was merely an innocent bystander would not change
      the fact that Mourino's injuries arose out of a battery, and that is
      excluded from coverage ….

Id. at 888 (citations omitted).

      In Eady v. Capitol Indem. Corp., 502 S.E.2d 514 (Ga. App. 1998), the

Georgia appellate court considered an innocent bystander injury scenario. In that

case, two bar patrons (Eady and Kittles) were shot by another patron named

Roberts as he was shooting at yet another patron named Lamont with whom he had

a dispute. Id. at 515. The Georgia appellate court held the policy exclusion barred

the patron’s negligence claims, reasoning: “Applying the ‘but for’ analysis to this

case, as we are required to do, the conclusion is inescapable that but for the assault

perpetrated by Roberts there could be no claim by either Eady or Kittles, as the

injuries giving rise to their claim would not have occurred.” Id. at 516.
                                                                                   22
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 23 of 27



      A Florida federal district court similarly ruled in a bystander injury /

transferred intent case arising from a bar fight:

      "A duty to defend cannot be triggered merely by labeling an
      intentional act 'negligent.'" … Where the facts alleged establish
      intentional conduct, but the claim asserts negligence, the negligence
      label should be disregarded. …

      Although the Underlying Action indicates that the perpetrator
      "accidentally" threw a chair, it is clear that the perpetrator intended to
      carry out his actions — to physically pick up and to throw the chair in
      a bar full of other patrons — and that he had an apparent ability to do
      so. The perpetrator carried out those actions, and the record
      demonstrates those actions created a well-founded fear that the
      perpetrator had the intent to do violence. Specifically, when the
      perpetrator lifted up the chair and threw it, other patrons ducked out of
      the way before the chair hit Mr. Cortes-Garcia. … [T]he facts before
      the Court demonstrate that Mr. Cortes-Garcia was assaulted.
      Additionally, the perpetrator's actions constituted a battery because
      the perpetrator intended to, and did, pick up and throw the chair,
      which inflicted a harmful contact upon Mr. Cortes-Garcia.

Founders Ins. Co. v. Cortes-Garcia, 2012 U.S. Dist. LEXIS 89969, *17-18, 2012

WL 2505917 (M.D. Fla. June 28, 2012) (citations omitted). Accord Mark Mc

Nichol Enterprises, Inc. v. First Financial Ins. Co., 726 N.Y.S.2d 828 (App. Div.

4th Dep't 2001) (assault and battery exclusion preclude coverage for negligence

and negligent supervision claims asserted by a bystander patron who “was struck

in the face by a beer bottle that had been thrown during a fight involving several

other patrons”).

      In conclusion, when the male patron returned to The Break’s premises and

opened fire on the security guard who had evicted him, there was an “assault” as
                                                                                   23
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 24 of 27



defined by the policy and as commonly understood under applicable law. This

assault was the ultimate cause of Ms. Beasley’s injuries, because the security guard

would not have had any reason to shoot back but-for his response to the drive-by

shooting. Moreover, the security guard’s return fire towards the male patron was

also an “assault and battery” as defined by the policy and as commonly understood

under applicable law. This assault and battery was also a but-for cause of Ms.

Beasley’s injuries, because she would not have been hurt if the security guard had

not returned fire.

      The policy’s exclusion does not require that the security guard or the male

patron intend for Ms. Beasley to be injured. Instead, the exclusion broadly

precludes coverage for any injury which arises out of an assault and battery. Courts

in Alabama and elsewhere have applied assault and battery exclusions when the

underlying facts indicate an assault and battery caused the injury, regardless

whether the plaintiff only asserted negligence-type claims and regardless whether

the plaintiff was an innocent bystander accidentally struck by a bullet fired at

another person or accidentally struck by an object thrown at another person or

otherwise accidentally injured in the course of one person assaulting or battering

another. For this reason alone, Evanston is entitled to a default judgment against

Ms. Beasley in this declaratory judgment action finding that Evanston has no duty

to defend or indemnify The Break against Ms. Beasley’s claim..


                                                                                 24
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 25 of 27



2.    The Break’s Failure to Comply With the Policy’s Notice Provisions
      Precludes Any Duty to Defend or Indemnify The Break Against Ms.
      Beasley’s Lawsuit.

      As noted above, Policy 2CU1833 required that The Break notify Evanston in

writing of the lawsuit “as soon as possible,” and to “immediately send [Evanston]

copies of any demands, notices, summonses or legal papers received in connection

with” the lawsuit. Notice requirements in insurance policies such as "as soon as

practicable" have been interpreted in Alabama to mean the insured must give

notice within a reasonable time under the circumstances of the case. Alabama

Plating Co. v. United States Fid. & Guar. Co., 690 So.2d 331, 338 (Ala. 1996)

(citing CIE Serv. Corp v. Smith, 460 So.2d 1244 (Ala. 1984)).

      In this case, The Break received the lawsuit summons and complaint on

September 20, 2017 but failed to inform Evanston about the lawsuit or provide a

copy of the complaint until June 29, 2018. The Break provided no explanation for

the nine-month delay.

      In Watts v. Preferred Risk Mutual Insurance Co., 423 So.2d 171 (Ala.1982),

the Alabama Supreme Court held that insured’s failure to “comply within a

reasonable time with a provision in an … liability policy requiring the forwarding

of suit papers ‘release[s] the insurer from the obligations imposed by the contract,

although no prejudice may have resulted.’” Id. at 173 (quoting Standifer v. Aetna

Casualty and Surety Co., 319 F. Supp. 1385 (N.D. Ala. 1970); American Fire and


                                                                                 25
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 26 of 27



Casualty Co. v. Tankersley, 270 Ala. 126, 116 So. 2d 579 (1959)). "[U]nder

Alabama law there are only two factors to be considered in determining the

reasonableness of a delay in giving notice to an insurer: the length of the delay and

the reasons for the delay." Haston v. Transamerica Ins. Services, 662 So.2d 1138,

1141 (Ala. 1995) (italics in original) (quoting Southern Guar. Ins. Co. v. Thomas,

334 So.2d 879, 883 (Ala. 1976)). If the insured offers no reasonable excuse for the

delay, or offers no excuse for the delay, reasonable or otherwise, the court "must

conclude that the delay was unreasonable as a matter of law." Id. "Alabama courts

have previously found delays of six months, eight months, and one year to be

unreasonable as a matter of law." Arrowood Indem. Co. v. Macon County

Greyhound Park, Inc., 757 F.Supp.2d 1219, 1228 (M.D. Ala. 2010) (citing

Thomas, 334 So.2d at 883; Pharr v. Cont'l Cas. Co., 429 So.2d 1018, 1019 (Ala.

1983); Correll v. Fireman's Fund Ins. Cos., 529 So.2d 1006, 1009 (Ala. 1988)).

Accordingly, The Break’s admittedly unexplained nine-month delay was

unreasonable as a matter of law. This breach of the policy’s notice conditions

provides an independent basis for determining Evanston owes no duty to defend or

indemnify The Break against Ms. Beasley’s lawsuit.

                                   CONCLUSION

      For two separate reasons, the Court should grant Evanston default judgment

against Ms. Beasley and determine no duties to defend or indemnify are owed to


                                                                                  26
       Case 2:18-cv-01197-KOB Document 16 Filed 01/09/19 Page 27 of 27



The Break with respect to Ms. Beasley’s lawsuit. First, the factual allegations of

the underlying lawsuit, regardless of the negligence theories advanced, fall within

the scope of the assault and battery exclusion. Second, The Break’s admittedly

unexplained failure to notify Evanston concerning the lawsuit or provide copies of

the lawsuit papers for nine months was unreasonable as a matter of law, and this

breach of the policy’s notice conditions relieves Evanston of liability.

                                       Respectfully submitted,

                                       /s/ Scott Hetrick
                                       R. Scott Hetrick (HETRR5277)
                                       scott.hetrick@arlaw.com

                                       Jannea S. Rogers (ROGEJ7403)
                                       jannea.rogers@arlaw.com
                                       ADAMS AND REESE LLP
                                       11 N. Water Street, Suite 23200
                                       Mobile, AL 36602
                                       P.O. Box 1348, Mobile, AL 36633
                                       Phone: (251) 433-3234
                                       Fax: (251) 438-7733
                                       Attorneys for Evanston Insurance Company

                          CERTIFICATE OF SERVICE

       I certify that this 9th day of January, 2019, I served a copy of the foregoing
on counsel for The Break I, Inc. through the CM/ECF electronic filing system and
further certify I served a copy of the foregoing on Amanda Beasley by first class
United States mail, postage prepaid, properly addressed to:

      Amanda Beasley
      4559 Spearman Road
      Pinson, Alabama 35126
                                       /s/ Scott Hetrick


                                                                                  27
